Title: To James Madison from James McCally, 25 August 1812 (Abstract)
From: McCally, James
To: Madison, James


25 August 1812, Clarksburg. Encloses a copy of a Harrison County order “relative to a company of Cavalry which I have been ingaged in enlisting.” Describes the company as consisting of approximately fifty men and notes that it is prevented from increasing in size by the “oposition made by some disaffected Captains of the Cavalry & Rifle companies.” Proposes that if the company was “recognised by the president of the U. S. & the officers commissioned by him,” recruitment could proceed “with authority & the citizens Could not be deterred for volunteering.”
Relays the wish of the company to join the detachment under General Hull. Expresses concern that unless they are called into service and commissioned by JM, “the purposes for which the[y] have enlisted will have gone past & their assistence in this form lost to the Country.”
